DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priorities
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2020-0076019, filed on 06/22/2020.
Information Disclosure Statement
The information disclosure statements filed 03/03/2021 has been acknowledged and considered by the examiner. An initialed copy of the PTO-1449 is included in this correspondence.
 	The reference “Adaptive Intensity Compensation Algorithm for Half-cut Display Panel of 240Hz  Ultra-high definition Television cited in NPL section is crossed out because it has no publication date.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US Pub 2018/0166030 A1) in view of Jung et al. (US Pub 2015/0206276 A1).
Regarding claim 12; Liu teaches a display device comprising: 
a display panel (a display panel 200, Fig.4) including a plurality of pixels respectively connected to a plurality of data lines and a plurality of scan lines (The display panel inherently comprises a plurality of pixels connected to a plurality of data lines and scan lines); 
a memory configured to store compensation data including first compensation data and second compensation data (para. [0033,0049,0062], compensation data is stored in a memory such as SDRAM); and 
a driving controller (a driving apparatus 400, Fig.4) configured to receive an image signal (an image data IM_D1), and provide the data driving circuit with an image data signal obtained by correcting the image signal based on the compensation data (para. [0040], the display voltage OUT_V is generated to the display panel based on compensation data stored in a common de-mura table 420), wherein the driving controller corrects a first image signal corresponding to a mura area (e.g., a mura areas MA and MB, Fig.2) of the display panel based on the first compensation data (Fig.5, the common de-mura table 420 stores compensation data for Mura area MA and MB), provides a first corrected image signal as a first portion of the image data signal (para. [0033,0039,0044,0048], the driving apparatus 400 generates first compensated display voltage OUT_V corresponding to the mura areas MA and MB), corrects a second image signal corresponding to a non-mura area of the display panel based on the second compensation data (Fig.5, the common de-mura table 420 comprises mura calibration data corresponding to a non-mura area (i.e., a normal area MN, Fig.2)), and provides a second corrected image signal as a second portion of the image data signal (para. [0033,0039,0044,0048], the driving apparatus 400 generates second compensated display voltage OUT_V corresponding to the non-mura area MN).
Liu does not explicitly teach that the display panel comprises a data driving circuit configured to drive the plurality of data lines; a scan driving circuit configured to drive the plurality of scan lines; a driving controller configured to receive a control signal; and control the data driving circuit and the scan driving circuit based on the control signal to display an image on the display panel.
Jung teaches a data driving circuit (Fig.1, a data driver 300) configured to drive the plurality of data lines (Fig.1, para. [0051], the signal controller generates signals DAT and CONT2 to control a data driver 300 for driving a plurality of data lines D1-Dm); a scan driving circuit (a scan driver 200) configured to drive the plurality of scan lines (Fig.1, para. [0051,0052], the signal controller 100 generates CONT1 signal to drive a scan driver 200 for scanning a plurality of scan lines S1-Sn); a driving controller (Fig.1, a display driving circuit comprises a data compensator 500 and a signal controller 100) configured to receive a control signal (Fig.1, the data compensator 500 receives image signal ImS, and control signals DE, Hsync, Vsync); and control the data driving circuit and the scan driving circuit based on the control signal to display an image on the display panel (para. [0051,0052]).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display system of Liu to include the teaching of Jung of providing a display panel comprising a data driver, a scan driver, and a display driving circuit receiving control signals (e.g., Hsync, Vsync, DE). The motivation would have been in order to drive the display panel for displaying an image.
Claim 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Jung  as applied to claim 12, and further in view of  Kim et al. (US Pub 2020/0211442 A1).
Regarding claim 13; Liu and Jung teach a display device of claim 12.  Liu further teaches wherein the first compensation data comprises 2xa number of pieces of the compensation data corresponding to the mura area of the display panel (e.g., 4 pixels (2X2) corresponding mura area MA and MB, each pixel is interpreted as one piece. It is understood that a display of Liu has at least 4 pixels; [0033]). 
Liu and Jung do not teach wherein the plurality of pixels is grouped into a plurality of compensation blocks, each of the plurality of compensation blocks includes axb number of pixels among the plurality of pixels (where each of a and b is a natural number). Kim teaches the plurality of pixels is grouped into a plurality of compensation blocks (Fig.5, a plurality of blocks), each of the plurality of compensation blocks includes axb number of pixels among the plurality of pixels (where each of a and b is a natural number) (Fig.5, each block (e.g., block B23) comprises 4x4 pixels).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display system of Liu and Jung to include the teaching of Kim of providing a display panel having a plurality of compensation blocks.  The motivation would have been in order to allow the display panel to have improved image quality.
Regarding claim 15; Liu and Jung teach a display device of claim 12.  Liu (Fig.2) further teaches the second compensation data comprises four pieces of the compensation data corresponding to the non-mura area of the display panel. (e.g., 4 pixels corresponding non-mura area or normal area MN, each pixel is interpreted as one piece. It is understood that a display of Liu has at least 4 pixels in the non-mura area MN; [0043-0044]). 
Liu and Jung do not teach wherein the plurality of pixels is grouped into a plurality of compensation blocks, each of the plurality of compensation blocks includes axb number of pixels among the plurality of pixels (where each of a and b is a natural number). Kim teaches the plurality of pixels is grouped into a plurality of compensation blocks (Fig.5, a plurality of blocks), each of the plurality of compensation blocks includes axb number of pixels among the plurality of pixels (where each of a and b is a natural number) (Fig.5, each block (e.g., block B23) comprises 4x4 pixels).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display system of Liu and Jung to include the teaching of Kim of providing a display panel having a plurality of compensation blocks.  The motivation would have been in order to allow the display panel to have improved image quality.

Allowable Subject Matter
Claims 1-11,17-20 are allowed.
Claims 14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 17; prior art, alone or in combination, fails to teach a method of compensating for mura effect by detecting a mura area; outputting position information of the mura area and a filtered image signal; performing deblurring on the filtered image signal based on the position information to output a deblurred image signal; and wherein a mura corrector configured to generate first compensation data for the mura area based on the deblurred image signal.
Liu et al. (US Pub 2018/0166030 A1) teaches a test apparatus comprising: a mura detection filter configured to detect a mura area based on a detected image signal (Fig.7, para. [0044], brightness of a display panel is measured to determine a mura area (e.g., MA and MB) and a non-mura area (e.g., normal area MN)); a mura corrector configured to generate first compensation data for the mura area (para. [0033,0039,0044,0048], the driving apparatus 400 generates first compensated display voltage OUT_V corresponding to the mura areas MA and MB); a sampling corrector configured to generate second compensation data for a non-mura area (para. [0033,0039,0044,0048], the driving apparatus 400 generates second compensated display voltage OUT_V corresponding to the non-mura area MN); and a compensator configured to output compensation data based on the first compensation data and the second compensation data (para. [0040,0046,0047], the driving apparatus generates the compensated driving voltage OUT_V to drive the display panel). However, Liu does not teach output position information of the mura area and a filtered image signal; an image enhancement processor configured to perform deblurring on the filtered image signal based on the position information, and output a deblurred image signal; a mura corrector configured to generate first compensation data for the mura area based on the deblurred image signal.
Fruchter et al. (US Pub 2020/0118519 A1) discloses a method of performing an image processing operation (e.g., image sharpening) on an image frame (para. [0035]). However, Fruchter does not teach performing the image sharpening operation on a filtered image signal based on position information of mura area as recited in claims 1 and 17.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 14; Kim et al. (US Pub 2020/0211442 A1) teaches the plurality of pixels is grouped into a plurality of compensation blocks (Fig.5, a plurality of blocks), each of the plurality of compensation blocks includes axb number of pixels among the plurality of pixels (where each of a and b is a natural number) (Fig.5, each block (e.g., block B23) comprises 4x4 pixels). However, Kim fails to teach wherein the driving controller generates axb number of pieces of the compensation data corresponding to the axb number of pixels by linear interpolation based on the 2xa number of pieces of the compensation data corresponding to the mura area among the first compensation data, and the driving controller corrects the first image signal corresponding to the mura area of the display panel based on the axb number of pieces of the compensation data and outputs a first portion of the image data signal.
Regarding claim 16; Kim et al. (US Pub 2020/0211442) teaches the plurality of pixels is grouped into a plurality of compensation blocks (Fig.5, a plurality of blocks), each of the plurality of compensation blocks includes axb number of pixels among the plurality of pixels (where a and b are each a natural number) (Fig.5, each block (e.g., block B23) comprises 4x4 pixels). However, Kim fails to teach the driving controller generates axb number of pieces of the compensation data corresponding to the axb number of pixels by spatial interpolation based on the four pieces of the compensation data corresponding to the non-mura area among the second compensation data, and the driving controller corrects the second image signal corresponding to the non-mura area of the display panel based on the axb number of pieces of the compensation data and outputs a second portion of the image data signal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liu et al. (US Pub 2021/0287626 A1) discloses a method of compensating for brightness unevenness (mura or grayscale mura) by obtaining brightness-unevenness (mura) information and multiple gray-scale compensation data for compensating brightness-unevenness; storing the plurality of gray-scale compensation data in a manner of a compensation table with multiple compensation data groups having different compensation distances being associated with the same number of data bits and in both vertical and horizontal directions; reading the plurality of compensation data groups from the compensation table and compensating gray-scale data to-be-displayed to obtain compensated gray-scale data, after the display panel is powered on; and outputting the compensated gray-scale data for picture display.
Hu et al. (US Pub 2017/0243562 A1) discloses a controller for compensating mura defects by assigning a compensation value to a group of at least one sampling pixel based on a compensation data associated with a compensation point corresponding to the group of at least one sampling pixel.
Zheng et al. (US Pub 2020/0013326 A1) discloses a method of repairing mura defect by decoding an image input signal into pixel grayscale data of a frame image; looking up a DeMura lookup table and DeMura control data, and performing linear interpolation on Mura designated areas of the frame image according to the DeMura lookup table and DeMura control data to obtain compensation data of the Mura designated areas of the frame image; and superposing the compensation data and the pixel grayscale data of the frame image to obtain a compensated frame image signal.
Tao et al. (US Pub 2018/0191371 A1) discloses a method of performing demura by acquiring image information of a display panel; processing the image information by a DeMura algorithm to obtain an original DeMura Table; performing region extraction based on the original DeMura Table to designate a range of Mura region; performing edge detection based on the Mura region obtained from the extraction to acquire boundary information of the Mura region; and distributing each sub-pixel element included in the display panel as per results from the region extraction and edge detection to determine a numerical value of each sampling point in the DeMura Table.
Zhao et al. (US Pub 2018/0233096 A1) discloses a Mura compensation circuit comprises a vertical Mura compensation unit configured for providing a corresponding gamma voltage to a vertical block Mura region and a vertical non-Mura region of a display panel respectively, to compensate for a vertical Mura phenomenon; and a horizontal Mura compensation unit configured for providing a corresponding gate drive signal and/or a corresponding charging/discharging control signal to a horizontal block Mura region and a horizontal non-Mura region of a display panel respectively, to compensate for a horizontal Mura phenomenon.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN H TRUONG whose telephone number is (571)270-1630. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH D NGUYEN can be reached on (571) 272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN H TRUONG/Examiner, Art Unit 2691

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691